DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Status of Claims
Responsive to the amendment filed 9 November 2021, claim 1 is amended.  Claims 1-3, 28-31, 37, 45-48, and 50-51 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 9 November 2021 new grounds of rejection are presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 1 requires that a nanotip is used in the process as the sintering tip. Claim 1 further requires that the tip has a configuration selected from the group consisting of pressure-applying tip, flexible tip, perforated tip, discrete feeder tip, continuous feeder tip, among others.  The process using a sintering tip possessing the combination of features required to be in claim 1 is not disclosed.  
Each individual element of a sintering tip required by claim 1 is disclosed in the specification, but the combination of features now required is not disclosed.  The nano-scale tip is believed to correspond to Fig. 1 for example, while the continuous feeder tip is disclosed in Fig. 9.  There is no indication that these features are combined, or even combinable in the specification.  If applicant invented a tip which has 100 nm scale, and can also continuously feed a powder, such an invention is not disclosed in the specification at any place.   No distinction is made in the specification of a method employing a tip within the scope of what is now claimed.  The combination of disparate embodiments is new matter.  
Each of claims 2-3, 28-31, 37, 45-48, and 50-51 depends from claim 1 and is also not described.  

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112 have been considered.  Applicant has deleted the language “configured to apply pressure.”  While this amendment removes a portion of the subject matter that is not disclosed in the specification, there is still no description in the specification of combining the disparate embodiments to make the method of claim 1.  For example, the 
In Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency."
When all of the evidence is considered as a whole, the evidence of lacking description outweighs the evidence of written description.  
Conclusion
No claims are allowable.  No rejections are made over the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734